Citation Nr: 0324050	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for rhabdomyolysis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May to August 1970.

This appeal arises from a July 1998 rating action that denied 
a rating in excess of   30 percent for rhabdomyolysis.  A 
Notice of Disagreement was received in May 1999, and a 
Statement of the Case (SOC) was issued in July 1999.  A 
Substantive Appeal was received in October 1999.  
Supplemental SOCs (SSOCs) were issued in August and December 
2002.


REMAND

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans' 
Appeals (Board) finds that all development action needed to 
fairly adjudicate the claim on appeal has not been 
accomplished.  In this regard, the Board notes that the VCAA 
requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

Appellate review discloses that the veteran was last examined 
by the VA in November 1999.  In written argument dated in 
November 2002 and April and August 2003, the veteran and his 
representative have variously contended that his disability 
has increased in severity since the last VA examination, and 
requested a new VA examination to obtain information as to 
the severity of his muscular disorder.  Under the 
circumstances, the Board finds that the veteran should be 
afforded a new VA examination prior to an appellate decision 
in this case.  The veteran is hereby advised that failure to 
report for such scheduled examination, without good cause, 
may well result in denial of the claim.  See 38 C.F.R. § 
3.655 (2002).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that the veteran has been 
treated at the VA Medical Center (VAMC) in Salem, Virginia.  
The record also discloses medical treatment and evaluation at 
Carilion Internal Medicine, Radford, Virginia, and 
Neurosurgery Inc., Roanoke, Virginia.  Thus, the RO must 
obtain and associate with the claims file all pertinent 
outstanding medical records from that VAMC from 1998 to the 
present time, and from Carilion and Neurosurgery, as well as 
undertake efforts to obtain any other pertinent outstanding 
medical records from any source(s) identified by the veteran, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the VAMC 
in Salem, Virginia furnish copies of all 
records of medical treatment and 
evaluation of the veteran for muscular 
disorders including rhabdomyolysis from 
1998 to the present time.  These should 
specifically include all clinical records 
of treatment and evaluation by Thomas 
Eldridge, M.D.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should request the veteran to 
sign and submit forms authorizing the 
release to the VA of all records of his 
medical treatment and evaluation for 
muscular disorders including 
rhabdomyolysis by Carilion Internal 
Medicine (to include all clinical records 
of Michael K. Conatser, M.D.), 200 Eighth 
Street, Radford, Virginia 24141-2499, and 
Neurosurgery Inc. (to include all 
clinical records of Ralph O. Dunker, Jr., 
M.D., John A. Feldenzer, M.D., and 
Michael Kelly, D.O.), 1030 South 
Jefferson Street, Suite 106, Roanoke, 
Virginia 24016.  Thereafter, the RO 
should contact those medical providers 
and obtain copies of all pertinent 
medical records.  The RO should follow 
the procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo an appropriate VA examination to 
obtain information as to the extent and 
degree of severity of his service-
connected muscular disorder, 
rhabdomyolysis.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should identify all 
symptoms, residuals of, and muscles 
affected by the rhabdomyolysis, and 
distinguish, to the extent possible, 
symptoms attributable to the service-
connected muscular disorder from those of 
other nonservice-connected disorders; if 
it is not possible to make that 
distinction in any case, the examiner 
should so state.  With respect to each 
muscle group affected by the service-
connected rhabdomyolysis, the examiner 
should provide an opinion as to whether 
such associated functional impairment 
furnish an opinion for each affected 
muscle group as to more appropriately 
assessed as "slight," "moderate," 
"moderately severe," or "severe."  

All examination findings, together with 
the complete rationale for the comments 
and opinion expressed, should be set 
forth in a printed (typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him and his 
representative.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 30 percent for 
rhabdomyolysis in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include discussion 
of all pertinent evidence and legal 
authority considered, and clear reasons 
and bases for its determination), and 
afford them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


